Citation Nr: 1744575	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for bilateral hearing loss. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to January 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.   

This matter was previously before the Board in April 2017 but was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The required development has been completed and the Veteran's claim is now properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At worst, the Veteran's service connected bilateral hearing loss manifests with Level V hearing acuity in the right ear, and Level IV hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2015 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided VA examinations to address his disability evaluation claim in August 2015 and May 2017.  These examinations are adequate for the purposes of the instant claim, as they involved an examination of the Veteran and review of the claims file, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for all diagnoses and opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

This matter was previously remanded by the Board in April 2017 for further development of the Veteran's claim.  Specifically, the AOJ was to obtain and associate the Veteran's medical treatment records from the VA New Jersey Health Care System in East Orange, NJ, from April 15 to April 2017.  These records have been added to the Veteran's claims file.  Further, the AOJ was to schedule the Veteran for a new audiological examination to determine the current severity of the Veteran's bilateral hearing loss.  The required examination was scheduled and completed in May 2017.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been evaluated as 10 percent disabling as of March 31, 2014, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. §  4.85.  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  The Veteran's right ear meets this exceptional pattern of hearing loss.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  The Veteran's left ear hearing loss does not have either of these exceptional patterns of hearing loss.  





At his May 2017 VA examination, the Veteran's pure tone thresholds, in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
70
63
LEFT
50
50
70
70
60

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 76 percent in the left ear.

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the highest numeric designation of hearing impairment is IV for the right ear and IV for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a 10 percent disability evaluation under Diagnostic Code 6100.

Using only puretone threshold average for the Veteran's right ear, Table VIa results in a Level V hearing impairment.  Entering this higher category designation for the Veteran's right ear, and Level IV category designation for the Veteran's left ear into Table VII still results in a 10 percent disability evaluation under Diagnostic Code 6100.

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2016); see also Martinak, 21 Vet. App. 447.  Specifically, he stated that he was unable to hear at a Mother's Day party that occurred prior to the examination.  

These results are consistent with a VA audiological examination the Veteran completed in August 2015.  In the August 2015 examination, the Veteran's pure tone thresholds, in decibels were as follows: 






HERTZ



1000
2000
3000
4000
Average
RIGHT
55
55
60
70
60
LEFT
55
45
65
75
60

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 percent in the left ear.

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the highest numeric designation of hearing impairment is V for the right ear and IV for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a 10 percent disability evaluation under Diagnostic Code 6100.

Using only puretone threshold average for the Veteran's right ear, Table VIa results in a Level IV hearing impairment for the Veteran's right ear.  Entering this category designation for the Veteran's right ear, and Level IV category designation for the Veteran's left ear into Table VII still results in a 10 percent disability evaluation under Diagnostic Code 6100.

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2016); see also Martinak, 21 Vet. App. 447.  Specifically, he stated that without amplification, he had problems hearings in all situations.  

The Veteran's VA medical treatment records contain an audiology note from December 24, 2015.  The note explains that the Veteran had concerns about the August 2015 audiology examination, a statement the Veteran also made in his September 2015 Notice of Disagreement.  The audiology note contained the following information:

Pure-tone audiometry was conducted via inserts and bone conduction with good reliability.

Right ear: Normal hearing sensitivity at 250Hz, mild to severe SNHL 500-8000Hz. Word recognition score was good.

Left ear: Mild to severe [sensorineural hearing loss]. Word recognition score was fair.

Today's results were discussed with the patient. He was informed that the results obtained during today's evaluation were very similar to those obtained in March and April of 2015. The veteran inquired about the "percentage of [his] hearing loss". He was informed that audiologist do not quantify hearing loss as a percentage instead audiologists discuss hearing loss in terms of severity.

As this audiometry test is not designed to evaluate hearing loss in terms of percentage, the Board finds the probative value of this test to be low. 

The Board acknowledges the Veteran's contentions that his service-connected bilateral hearing loss warrants an initial disability evaluation in excess of 10 percent.  The lay descriptions of the Veteran's subjective symptoms of decreased hearing acuity are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss as he does not have the necessary expertise, training, or skills needed to make such a determination.  

The Board finds that the most probative evidence of record does not support an initial disability evaluation in excess of 10 percent for the Veteran's bilateral hearing loss during the appeal period.  See Fenderson, 12 Vet. App. 114.  The preponderance of the evidence is against his claim for an increased initial evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

As the schedular criteria for an initial disability rating in excess of 10 percent were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran and his family describe, such as difficulty understanding speech in the presence of background noise, not being able to hear people when he is not looking at them, not being able to hear his children cry at night, and having turn up the television,  are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Veteran's main complaint is reduced hearing acuity and clarity, which is what is contemplated in the rating assigned.  See Martinak, 21 Vet. App. 447.  In this case, discussion of whether an extraschedular rating must be considered is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for bilateral hearing loss is denied.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


